RE: CONFLICT OF INTEREST QUESTION
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MAY 2, 1988, WHEREIN YOU ASK FOR AN INFORMAL OPINION AS TO WHETHER YOU MAY LAWFULLY VOTE UPON HOUSE BILL NO. 1846 OF THE 1988 LEGISLATURE, INSOFAR AS THE SUBJECT MATTER OF THE BILL DEALS WITH THE OPEN RECORDS ACT, AND AS YOU ARE COUNSEL OF RECORD IN A SUIT THAT ASKS FOR CONSTRUCTION OF THE ACT. YOU STATE IN YOUR LETTER THAT THE TERMS OF THE PROPOSED AMENDMENTS TO THE ACT ARE PROSPECTIVE IN NATURE, AND WOULD HAVE NO EFFECT UPON THE ISSUES CURRENTLY BEFORE THE COURT.
PRESUMING THAT YOUR REPRESENTATIONS ABOUT THE TERMS OF THE AMENDMENTS ARE CORRECT, AND THE BILL WOULD HAVE NO EFFECT UPON THAT LITIGATION, I SEE NO REASON WHY YOU COULD NOT VOTE ON THIS BILL. THE TERMS OF (A)(1987) PROVIDE THAT NO LEGISLATOR SHALL PROMOTE OR VOTE UPON ANY SPECIAL INTEREST LEGISLATION ON HIS OWN BEHALF, OR ON THE BEHALF OF ANY OTHER PERSON OR ENTITY WHICH DIRECTLY AFFECTS THE LEGISLATOR, OR IN WHICH THE LEGISLATOR HAS A SUBSTANTIAL FINANCIAL INTEREST, BUT ALSO PROVIDES THAT THE STATUTE DOES NOT PROHIBIT A LEGISLATOR FROM TAKING SUCH ACTIONS RELATIVE TO BILLS THAT ARE OF A GENERAL NATURE, THAT MIGHT INCIDENTALLY ALSO AFFECT HIM. I CAN FIND NO OTHER PROVISIONS OF STATE LAW THAT WOULD AFFECT THIS RESPONSE, PRESUMING, AGAIN, THAT THE BILL IN QUESTION HAS NO EFFECT WHATSOEVER ON YOUR PENDING LITIGATION.
(MICHAEL SCOTT FERN)